                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                      Case No.: 8:06-cr-39-JSM-SPF

BRANDON ERWIN


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Sean P. Flynn (Dkt. 180). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 180) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     Defendant’s Motion for Permission to Appeal In Forma Pauperis and

             Affidavit (Dkt. 178) is DENIED.

      3.      The District Court certifies that the appeal is not taken in good faith.
      4.     The Clerk is directed to notify the parties and the United States Court of

             Appeals for the Eleventh Circuit that the Defendant’s motion has been

             denied.

      DONE and ORDERED in Tampa, Florida, this 18th day of May, 2021.




Copies Furnished To:
Counsel/Parties of Record




                                          2
